                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION – BAY CITY

IN THE MATTER OF:

INSPIRED CONCEPTS, LLC,                                  Case No. 20-20034

                                                         Chapter 11

              Debtor.                                    Hon. Daniel Opperman

                         THIRD ORDER EXTENDING DEADLINE
                        TO SOLICIT PLAN AND RELATED DATES

        This matter having come before the Court on the Stipulation to Third Extension of

Deadline to Solicit Plan and Related Dates, stipulated to by the Official Committee of

Unsecured Creditors (the “Committee”) of Inspired Concepts, LLC (the “Debtor”),

the Debtor, Fifth Third Bank, N.A., and Gordon Food Service; and Mercantile Bank

and the United States Trustee having approved the form of the proposed Order; it

appearing that the relief requested is in the best interest of the Debtor’s estate, its

creditors and other parties-in-interest; and the Court being fully advised in the

premises;

        NOW THEREFORE IT IS ORDERED that:

        1.    The deadline for the Debtor to arrange for service by mail of the Plan in

accordance with LBR 3018-1 (E.D.M) is extended from June 25, 2020 through July 31,

2020.




 20-20034-dob      Doc 206    Filed 07/07/20    Entered 07/07/20 11:23:29     Page 1 of 3
      2.     The deadline to return ballots on the Plan, as well as to file objections to

final approval of the disclosure statement and objections to confirmation of the Plan

is extended from July 21, 2020 to August 25, 2020.

      3.     The hearing on objections to final approval of the disclosure statement

and confirmation of the Plan is adjourned from August 4, 2020 to September 9,

2020, at 10:00 a.m. in the United States Bankruptcy Courtroom, 111 First Street,

Bay City, Michigan 48708.

      4.     The deadline for all professionals to file final fee applications is extended

from August 12, 2020 through September 24, 2020.

      5.     In the event that Debtor files an amended disclosure statement, Debtor

must obtain preliminary approval of the amended disclosure statement before

solicitation of the Plan or any amended Plan. This Order is without prejudice to any

party requesting a further extension of time or this Court sua sponte issuing revised

dates upon submission of an amended disclosure statement or otherwise.

      6.     The Debtor shall provide counsel to the Committee a copy of the

proposed amended Plan no less than two (2) business days before such amended Plan

is filed on the docket in the above-captioned case. The Committee is authorized, but




 20-20034-dob     Doc 206    Filed 07/07/20   Entered 07/07/20 11:23:29     Page 2 of 3
not required, to provide letter in support of or in opposition to any Plan, which letter,

if any, shall be included with such Plan in the plan solicitation package and mailed by

the Debtor.


Signed on July 7, 2020




 20-20034-dob     Doc 206    Filed 07/07/20   Entered 07/07/20 11:23:29     Page 3 of 3
